 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 1 of 18 Page ID #:7928



 1   Rachel E. Morowitz SBN (326385)
 2   rmorowitz@kellerrohrback.com
     Amy Williams-Derry
 3   (pro hac vice forthcoming)
 4   awilliams-derry@kellerrohrback.com
     Daniel P. Mensher
 5   (pro hac vice forthcoming)
 6   dmensher@kellerrohrback.com
     KELLER ROHRBACK L.L.P.
 7   1201 Third Avenue, Suite 3200
 8   Seattle, WA 98101-3052
     (206) 623-1900, Fax (206) 623-3384
 9
10   Matthew J. Preusch SBN (298144)
     mpresuch@kellerrohrback.com
11   KELLER ROHRBACK L.L.P.
12   801 Garden Street, Suite 301
     Santa Barbara, CA 93101-1598
13   (805) 456-1496, Fax (805) 456-1497
14
     Attorneys for Initial Settlement Class Member
15   City of Seattle
16
     Additional Counsel Listed on Last Page
17
18                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
19                               WESTERN DIVISION
20   CITY OF LONG BEACH a municipal       No. 2:16-cv-03493-FMO-AS
     corporation; et al.,
21                                        INITIAL SETTLEMENT CLASS
22                            Plaintiffs, MEMBER CITY OF SEATTLE’S
                                          OBJECTION TO MOTION FOR
23         v.                             PRELIMINARY APPROVAL
24                                        REGARDING RELEASE AND
     MONSANTO COMPANY SOLUTIA
                                          CONTRIBUTION
25   INC., et al.,

26                             Defendants.        Date:    September 17, 2020
                                                  Time:    10:00 am
27                                                Judge:   Fernando M. Olguin
28                                                Crtrm:   6D

                                              1
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 2 of 18 Page ID #:7929



 1                                                   Action Filed:   May 19, 2016
 2                                                   Trial Date:     May 11, 2021

 3                                                   ORAL ARGUMENT REQUESTED
 4
                                          I.     RELIEF REQUESTED
 5
 6            The City of Seattle (the “City”) asks the Court to deny preliminary approval of the
 7   proposed Settlement or to amend the settlement language. The definition of Released
 8
     Claims in paragraph 41 of the proposed Settlement, in combination with the contribution
 9
10   protection provision in paragraph 106, impairs the City of Seattle’s rights and the rights
11   of untold numbers of other persons. The Settlement should be amended before notice
12
     goes to class members to allow class members to evaluate their options in light of the
13
14   amended language. If the Court grants oral argument on the Motion for Preliminary
15   Approval, then the City asks for oral argument on its objection.
16
                                    II.        PRE-FILING CONFERENCE1
17
18            Counsel for the City of Seattle contacted Class Counsel, Scott Summy, to discuss
19   the City’s concerns. Mr. Summy indicated that the plaintiffs would not consider
20
     amending the problematic provisions. The City’s counsel attempted to reach counsel for
21
22   Monsanto by phone and, when that was unsuccessful, exchanged letters with counsel for
23
24   1
         The City is unsure whether a pre-filing conference was required given that the City is
25       objecting to a pending motion, not bringing a new motion. The City nonetheless did its
         best to confer with counsel for the parties prior to this filing.
26                                             2
                                                        CASE NO.: 2:16-cv-03493-FMO-AS
27                                                       INITIAL SETTLEMENT CLASS
                                                          MEMBER CITY OF SEATTLE
28
                                                            OBJECTION TO MOTION
                                                        FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 3 of 18 Page ID #:7930



 1   Monsanto regarding the provisions. The City asked for clarification that the contribution
 2
     protection provision would not bar the City’s current or future claims. Counsel for
 3
 4   Monsanto replied, “[Y]ou request a legal opinion as to the potential application of

 5   contribution protection language in Paragraph 106 of the Settlement Agreement to claims
 6
     the City of Seattle asserts or might assert in the future. We cannot offer legal opinions as
 7
 8   to the application of fact and law.” Wishik Dec., Attachment A. Before filing this
 9   objection, the City reached counsel for Monsanto by phone but was unable to resolve the
10
     issues before the deadline for filing this objection. The City had no option left but to
11
12   petition the Court for relief. Wishik Dec., ¶¶ 13 - 14.
13                                             III.   FACTS
14
             The City of Seattle sued Monsanto in 2016.2 The City’s primary claim is that
15
16   Monsanto created a public nuisance in the City’s drainage system and the receiving water
17   body, the Lower Duwamish Waterway, by producing and marketing PCBs for products
18
     such as exterior paint and caulk that release PCBs during normal use. Wishik Dec., ¶ 2.
19
20   As a result, people who rely on fishing and collecting shellfish from the Lower
21   Duwamish for food, including immigrants and low-income persons, have been warned
22
     not to eat any resident seafood from the Lower Duwamish due to PCBs. Id., ¶ 3.
23
24
25   2
         City of Seattle v. Monsanto Company, et al., 2:16-CV-00107-RSL (WD WA).
26                                          3
                                                        CASE NO.: 2:16-cv-03493-FMO-AS
27                                                       INITIAL SETTLEMENT CLASS
                                                          MEMBER CITY OF SEATTLE
28
                                                            OBJECTION TO MOTION
                                                        FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 4 of 18 Page ID #:7931



 1   Although the Plaintiffs and Defendants argue that the amount of the proposed Settlement
 2
     is adequate, in part, because PCBs are not the only contaminant in receiving water
 3
 4   bodies, in Seattle, PCBs are the sole chemical that makes resident seafood inedible.

 5   PCBs are also the only chemical that EPA has identified as being a site-wide contaminant
 6
     that requires reduction to a site-wide average concentration. For these and other reasons,
 7
 8   PCBs are “the driver” of remediation in the City’s Lower Duwamish Waterway. Id., ¶ 5.
 9         The City already has incurred millions of dollars to abate the nuisance created by
10
     Monsanto’s PCBs. The City’s trial experts are continuing to calculate future costs to
11
12   abate the nuisance, but it appears those costs will be more than $600 million. Id., ¶ 4.
13         The City considers the proposed Settlement to be a gift to Monsanto and its new
14
     parent company, Bayer. The Settlement would allow them to close the books on
15
16   enormous liability arising from Monsanto’s production and sale of PCBs. The proposed
17   settlement, in the City’s view, is a Trojan Horse for many of the class members,
18
     providing them a pittance to monitor their stormwater for PCBs and blocking them from
19
20   getting funds they will need if PCBs are found.
21         The City was in the group of Litigating Entities until it became apparent that
22
     Monsanto would not settle for an amount of money commensurate with its liability.
23
24   Indeed, the total amount of the proposed class settlement is less than Monsanto’s
25
     exposure in just the City’s case. The City plans to opt out of the class and continue with
26                                          4
                                                       CASE NO.: 2:16-cv-03493-FMO-AS
27                                                      INITIAL SETTLEMENT CLASS
                                                         MEMBER CITY OF SEATTLE
28
                                                           OBJECTION TO MOTION
                                                       FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 5 of 18 Page ID #:7932



 1   its separate action against Monsanto. Once the City opts out, the City will not be able to
 2
     object to the Settlement, even though the Settlement as it stands potentially impairs the
 3
 4   City’s rights. This is the only opportunity for the City to get relief.

 5         In addition to the City’s lawsuit against Monsanto, the City is currently
 6
     participating in an alternative dispute resolution process with multiple parties to resolve
 7
 8   their respective liability under CERCLA3 and the equivalent Washington statute, the
 9   Model Toxics Control Act (MTCA),4 for contamination in the Lower Duwamish
10
     Waterway. That process is known as the Duwamish Allocation. Id., ¶ 9. Two members of
11
12   the proposed class action, King County and the Port of Seattle, are participating in the
13   Duwamish Allocation. One of the Monsanto defendants, Pharmacia, is also participating.
14
     Pharmacia is participating due to its former ownership of a plant adjacent to the Lower
15
16   Duwamish that allegedly released PCBs in the course of manufacturing other products.
17   Id., ¶ 10. The Duwamish Allocation has been ongoing since 2014 and is expected to be
18
     completed in 2021. Id., ¶ 11.
19
20         The City of Seattle, King County and the Port of Seattle signed an EPA
21   Administrative Order in 2000 to investigate contamination in the Lower Duwamish.
22
23
24   3
       Comprehensive Environmental Response, Compensation, and Liability Act, 42 USC. §
25     9601, et seq.
     4
       RCW 70.105D.010, et seq.
26                                     5
                                                        CASE NO.: 2:16-cv-03493-FMO-AS
27                                                       INITIAL SETTLEMENT CLASS
                                                          MEMBER CITY OF SEATTLE
28
                                                            OBJECTION TO MOTION
                                                        FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 6 of 18 Page ID #:7933



 1   They have been incurring millions of dollars in costs to implement the order over the past
 2
     twenty years. Id., ¶ 6.
 3
 4         The City expects to sign a Consent Decree implementing EPA’s selected remedy

 5   for the Lower Duwamish. In 2016, EPA estimated the cost of its selected remedy would
 6
     be $342 million dollars. By the time construction begins, the cost is expected to be
 7
 8   around $500 million. Id., ¶ 8.
 9         The City, King County and the Port of Seattle are seeking to recover a portion of
10
     their past and future costs for investigating and remediating contamination in the Lower
11
12   Duwamish from each other and from the other parties in the Duwamish Allocation,
13   including Pharmacia. Id., ¶ 9. Thus, as explained further below, if either King County or
14
     the Port of Seattle remain in the class action, the Settlement’s contribution protection
15
16   provision may serve to bar the City from recovering a portion of its past and future costs,
17   even if the City opts out of the proposed Settlement.
18
                                            IV.   ARGUMENT
19
20      A. The contribution protection provision makes the Settlement unfair and
           unreasonable.
21
22         The Plaintiffs and Defendants are asking the Court to rule that the proposed
23   Settlement is fair and reasonable, as Civil Rule 23(e)(2) requires. The contribution
24
     protection provision in paragraph 106, in combination with the overbroad definition of
25
26                                          6
                                                       CASE NO.: 2:16-cv-03493-FMO-AS
27                                                      INITIAL SETTLEMENT CLASS
                                                         MEMBER CITY OF SEATTLE
28
                                                           OBJECTION TO MOTION
                                                       FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 7 of 18 Page ID #:7934



 1   Released Claims in paragraph 41, make the proposed Settlement unfair and unreasonable.
 2
     The contribution protection provision states:
 3
 4         Additionally, Defendant is entitled to protection from contribution and/or
           indemnity claims or actions asserted against Defendant by any person or
 5         persons who are not parties to this Settlement Agreement for all
 6         Released Claims and all matters alleged in the Action or the Underlying
           Actions.
 7
 8
     DKT # 213-2, Exhibit A (proposed Settlement Agreement), p.28, paragraph 106
 9
10   (emphasis added). This provision must be read in conjunction with the definition of
11   Released Claims:
12
           “Released Claims” means all claims, demands, rights, damages, obligations,
13         suits, debts, liens, contracts, agreements, and causes of action of every
14         nature and description whatsoever, ascertained or unascertained, suspected
           or unsuspected, existing now or arising in the future, whether known or
15         unknown, both at law and in equity which were or could have been alleged
16         related to the manufacture, sale, testing, disposal, release, marketing, or
           management of PCBs, including but not limited to any claims based upon or
17         related in any way to the subjects of the Action, the Underlying Actions, or
18         this Settlement Agreement or any component parts thereof, and regardless of
           the legal theory or type or nature of damages claimed . . .
19
20   Id., at p. 11, paragraph 41. As this Court noted in its order denying Preliminary Approval
21   of the Settlement without prejudice, “With respect to absent class members, the court is
22
     not inclined to approve broad releases and waivers pursuant to California Civil Code §
23
24   1542.” Dkt. # 202 (Order Denying Preliminary Approval), p. 4, para. I. California Civil
25
     Code § 1542 embodies the public policy that it is unjust to bar claims by parties that may
26                                       7
                                                      CASE NO.: 2:16-cv-03493-FMO-AS
27                                                     INITIAL SETTLEMENT CLASS
                                                        MEMBER CITY OF SEATTLE
28
                                                          OBJECTION TO MOTION
                                                      FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 8 of 18 Page ID #:7935



 1   not have known or realized the scope of what was being released. It would be even more
 2
     unjust to bar claims by non-parties based on an extremely broad release.
 3
 4         The Ninth Circuit has ruled that a class action settlement may only bar a class

 5   member from asserting a later claim when the later claim is based on the “identical
 6
     factual predicate as that underlying claims in the settled class action.” Hesse v. Sprint
 7
 8   Corp., 598 F.3d 581, 590 (9th Cir. 2010). The definition of Released Claims in the
 9   proposed Settlement goes far beyond the factual predicate for the underlying lawsuit.
10
     The factual predicate for the underlying lawsuit is:
11
12         (1) Monsanto manufactured, distributed, marketed, and promoted PCBs in a
           manner that created or participated in creating a public nuisance that is
13         harmful to health and obstructs the free use of stormwater and/or dry-
14         weather runoff systems and impaired waterbodies.
15   Dkt #189-2 (Class Complaint), at p. 32, paragraph 104.
16
           and (2) Monsanto knew or, in the exercise of reasonable care, should have
17         known that the manufacture and sale of PCBs was causing the type of
18         contamination now found in stormwater and/or dry-weather runoff systems
           and impaired waterbodies.
19
20   Id., at p. 32, paragraph 115. Together, these two predicates are much narrower than any
21   claim “related to the manufacture, sale, testing, disposal, release, marketing, or
22
     management of PCBs,” as stated in the definition of Released Claims. Thus, under Ninth
23
24   Circuit precedent, even a class member would not be barred from bringing claims against
25
26                                           8
                                                       CASE NO.: 2:16-cv-03493-FMO-AS
27                                                      INITIAL SETTLEMENT CLASS
                                                         MEMBER CITY OF SEATTLE
28
                                                           OBJECTION TO MOTION
                                                       FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 9 of 18 Page ID #:7936



 1   Monsanto in a wide variety of situations. If an overbroad release cannot bar later claims
 2
     by class members, it also should not bar claims by persons that are not class members.
 3
 4         The contribution protection provision attempts to bar contribution claims by

 5   anyone in the world for anything related to Monsanto’s PCBs. As long as the
 6
     contribution protection provision remains in the Settlement, the proposed Settlement is
 7
 8   unfair and unreasonable.
 9      B. The Contribution Protection provision may impair the City’s recovery of past and
10         future costs to investigate and remediate contamination in the Lower Duwamish
           Waterway.
11
12         It is impossible for the City of Seattle or anyone else to determine all the situations
13   in which the contribution protection provision would apply, but it is likely to apply in the
14
     context of claims under CERCLA and similar state statutes regarding contaminated sites.
15
16   The definition of Released Claims in the proposed Settlement purports to preserve claims
17   under CERCLA and equivalent state statutes, but it does not. The definition states:
18
           nothing in this Settlement Agreement will preclude or affect any action
19         brought by governmental entities seeking response costs, penalties, or other
20         remedies, under the Comprehensive Response, Compensation and Liability
           Act (“CERCLA”) or similar state Superfund statutes and applicable
21         regulations, or under any other laws or regulations, related to Defendant’s or
22         a Released Person’s discharge or disposal of PCBs.
23
24
25
26                                          9
                                                       CASE NO.: 2:16-cv-03493-FMO-AS
27                                                      INITIAL SETTLEMENT CLASS
                                                         MEMBER CITY OF SEATTLE
28
                                                           OBJECTION TO MOTION
                                                       FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 10 of 18 Page ID #:7937



 1   DKT #213-2, Exhibit A (Settlement Agreement), at pg. 11, para. 42 (emphasis added).
 2
     CERCLA imposes liability for the “release or threatened release” of hazardous
 3
 4   substances. 42 U.S.C. § 9601 (23), (24).

 5         The term “release” means any spilling, leaking, pumping, pouring, emitting,
 6         emptying, discharging, injecting, escaping, leaching, dumping, or disposing
           into the environment (including the abandonment or discarding of barrels,
 7         containers, and other closed receptacles containing any hazardous substance
 8         or pollutant or contaminant).
 9   42 USC 9601(22). The definition includes “discharging” or “disposing” as two modes of
10
     releases, but there are many more.
11
12         The proposed Settlement expressly releases claims “related to the manufacture,
13   sale, testing, disposal, release, marketing, or management of PCBs.” DKT #213-2,
14
     Exhibit A (Settlement Agreement), at pg. 11, para. 42 (emphasis added). It only excludes
15
16   CERCLA claims related to “discharge or disposal” of PCBs. Thus, the proposed
17   contribution protection language would bar contribution claims based on a release of
18
     PCBs that was not a “discharge or disposal.”
19
20         It is overreaching for the definition of Released Claims to include any claims under
21   CERCLA or similar state statutes. The Class Complaint does not assert such claims. To
22
     the City’s knowledge, none of the Litigating Entities asserted claims under CERCLA or
23
24   similar state statutes against Monsanto. The reason is simple: CERCLA and similar state
25
     statutes impose liability on entities that own or operate sites where contaminants are
26                                            10
                                                       CASE NO.: 2:16-cv-03493-FMO-AS
27                                                      INITIAL SETTLEMENT CLASS
                                                         MEMBER CITY OF SEATTLE
28
                                                           OBJECTION TO MOTION
                                                       FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 11 of 18 Page ID #:7938



 1   released, or that arrange for disposal of contaminants that have been or may be released,
 2
     or that transport such contaminants. 42 U.S.C. § 9607. None of those situations fit the
 3
 4   factual predicate of the Class Complaint. Monsanto does not own or operate the

 5   buildings where PCB-containing paint or caulk is flaking off. Disposal and transport are
 6
     not involved. Settlement of the Class Complaint does not need to include a release of any
 7
 8   claims under CERCLA or similar state statutes and releasing those claims, in
 9   combination with the contribution protection provision, is overbroad and therefore unjust
10
     to non-parties.
11
12        C. The Contribution Protection provision may impair the City’s recovery in the
             Duwamish Allocation.
13
14            If King County or the Port of Seattle remain in the proposed class, then the
15   contribution protection provision will greatly complicate the Duwamish Allocation just as
16
     it is nearing completion after five years. The broad definition of Released Claims would
17
18   include any claims under CERCLA by King County or the Port of Seattle that were due
19   to releases by Pharmacia that were not “discharges or disposal,” such as leaking, escaping
20
     and leaching.5 Therefore the contribution protection language may bar contribution
21
22
23
24   5
         The Duwamish Allocation is a confidential process and all communications are
25       protected by the Mediation Privilege, therefore the City cannot provide this Court with
         specifics on the claims against Pharmacia.
26                                            11
                                                         CASE NO.: 2:16-cv-03493-FMO-AS
27                                                        INITIAL SETTLEMENT CLASS
                                                           MEMBER CITY OF SEATTLE
28
                                                             OBJECTION TO MOTION
                                                         FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 12 of 18 Page ID #:7939



 1   claims against Pharmacia by the City or any of the other parties participating in the
 2
     Duwamish Allocation.
 3
 4         For example, hypothetically, if the Port has incurred $20 million so far to

 5   implement EPA’s Administrative Order, the Duwamish Allocator will determine how
 6
     much of those costs should be reimbursed by each of the participating parties, including
 7
 8   the City of Seattle and Pharmacia. Due to the proposed class Settlement, the Allocator
 9   will first have to decide whether Pharmacia’s liability is due to a “discharge or disposal”
10
     of PCBs or to a different type of release. If the Allocator concludes that Pharmacia’s
11
12   liability is not due to a “discharge or disposal,” then the Port’s claim against Pharmacia
13   would have been released in the class Settlement. Then the contribution protection
14
     provision in the proposed Settlement may bar contribution claims by the City and other
15
16   parties against Pharmacia.
17         The Duwamish Allocation would also be jeopardized if the Allocator determined
18
     that Pharmacia’s liability was due to a “discharge or disposal” and, therefore, the Port’s
19
20   claim against Pharmacia had not been released. CERCLA bars double recoveries and the
21   collateral source rule does not apply in the CERCLA context. 42 U.S.C. § 9614(b);
22
     United Alloys, Inc. v. Baker, 2011 WL 2749641, *25-26 (C.D. CA) (2011). Therefore,
23
24   the Port should not be able to recover the same past and future costs for the Lower
25
26                                          12
                                                       CASE NO.: 2:16-cv-03493-FMO-AS
27                                                      INITIAL SETTLEMENT CLASS
                                                         MEMBER CITY OF SEATTLE
28
                                                           OBJECTION TO MOTION
                                                       FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 13 of 18 Page ID #:7940



 1   Duwamish in both the class Settlement and the Duwamish Allocation. However, the
 2
     Duwamish Allocation is scheduled to be completed first.
 3
 4         The success of the Duwamish Allocation depends on most of the parties resolving

 5   their respective liability for past and future costs. The parties will not agree to pay the
 6
     Port millions of dollars for past costs and to commit to paying tens of millions in future
 7
 8   costs when they do not know how much of the Port’s costs will be compensated in the
 9   class Settlement. This problem would be doubled if King County also remains in the
10
     proposed class. The Port and King County are two of the parties in the Duwamish
11
12   Allocation with the largest monetary claims. If their claims are not resolved, the
13   Duwamish Allocation cannot succeed.
14
           Someone might suggest that completion of the Duwamish Allocation be paused
15
16   pending completion of the class Settlement. That is not possible. EPA intends to initiate
17   negotiations for a Consent Decree governing remediation of the Lower Duwamish, with a
18
     $500 million price tag, in the near future. Wishik Dec., ¶ 8. Completion of the
19
20   Duwamish Allocation prior to the start of those negotiations is essential in order for
21   parties to be ready to commit to signing the Consent Decree or paying to “cash out” while
22
     others implement the remedy.
23
24         The Lower Duwamish is just one contaminated site where this could happen. The
25
     City, King County and the Port of Seattle are also paying to address contamination in a
26                                        13
                                                         CASE NO.: 2:16-cv-03493-FMO-AS
27                                                        INITIAL SETTLEMENT CLASS
                                                           MEMBER CITY OF SEATTLE
28
                                                             OBJECTION TO MOTION
                                                         FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 14 of 18 Page ID #:7941



 1   CERCLA site downstream of the Lower Duwamish, called the East Waterway. The
 2
     proposed Settlement includes the East Waterway as one of the Sediment Sites that will be
 3
 4   addressed. DKT #213-2, Exhibit A (proposed Settlement), at p. 19, paragraph (b)

 5   (Qualifying Sediment Sites). Pharmacia may be a Potentially Responsible Party for the
 6
     East Waterway due to releases of contaminants from its manufacturing plant that moved
 7
 8   downstream. Thus, the same complexities and injustice could arise when the PRPs for
 9   the East Waterway try to resolve their respective liability.
10
        D. The injustice created by the overbroad release and the contribution protection
11         provision can be easily addressed.
12
           The simplest way to address the injustice of the contribution protection provision
13
14   would be to strike it entirely or for the Court to deny preliminary approval of the
15   Settlement until the parties remove it. Monsanto may still be able to argue that it is
16
     entitled to contribution protection in a specific case but would not have a blanket
17
18   imprimatur from this Court.
19         The definition of Released Claims also should be amended to preserve all claims
20
     under CERCLA or equivalent state statutes, as follows:
21
22         nothing in this Settlement Agreement will preclude or affect any action
           brought by governmental entities seeking response costs, penalties, or other
23         remedies, under the Comprehensive Response, Compensation and Liability
24         Act (“CERCLA”) or similar state Superfund statutes and applicable
           regulations, or under any other laws or regulations, related to Defendant’s or
25
           a Released Person’s discharge or disposal of PCBs.
26                                          14
                                                       CASE NO.: 2:16-cv-03493-FMO-AS
27                                                      INITIAL SETTLEMENT CLASS
                                                         MEMBER CITY OF SEATTLE
28
                                                           OBJECTION TO MOTION
                                                       FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 15 of 18 Page ID #:7942



 1
 2   The wording “brought by governmental entities seeking response costs, penalties, or

 3   other remedies” should be stricken because it is unclear whether that wording only
 4
     preserves claims brought to recover costs under CERCLA section 107 and not claims for
 5
 6   contribution under CERCLA section 113.6 Since the Class Complaint does not include
 7   claims under CERCLA or similar state statutes, it is unnecessary for either type of claim
 8
     to be covered by Released Claims.
 9
10           Striking the contribution protection provision and amending the definition of
11   Released Claims would address the injustice created by the combination of those
12
     provisions. It also would avoid unnecessarily complicating and jeopardizing the ongoing
13
14   Duwamish Allocation.
15
16                                          CONCLUSION
17           The City of Seattle respectfully asks the Court to deny Preliminary Approval of the
18
     proposed Settlement or to amend the settlement language to eliminate the injustice
19
20   created by the combination of the overbroad definitions of Released Claims and the
21   contribution protection provision.
22
             A proposed order is submitted herewith.
23
24
25   6
         See 42 U.S.C. § 9607; § 9613(f).
26                                           15
                                                       CASE NO.: 2:16-cv-03493-FMO-AS
27                                                      INITIAL SETTLEMENT CLASS
                                                         MEMBER CITY OF SEATTLE
28
                                                           OBJECTION TO MOTION
                                                       FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 16 of 18 Page ID #:7943



 1        DATED this 27th day of August, 2020.
 2
                                       KELLER ROHRBACK L.L.P.
 3
 4
                                       By s/ Rachel E. Morowitz
 5
                                           Rachel Morowitz (SBN 326385)
 6                                         rmorowitz@kellerrohrback.com
                                          Amy Williams-Derry
 7
                                          (pro hac vice forthcoming)
 8                                        awilliams-derry@kellerrohrback.com
                                          Daniel P. Mensher
 9
                                          (pro hac vice forthcoming)
10                                        dmensher@kellerrohrback.com
                                          1201 Third Avenue, Suite 3200
11
                                          Seattle, WA 98101-3052
12                                        (206) 623-1900, Fax (206) 623-3384
13
                                       KELLER ROHRBACK L.L.P.
14
15                                     By s/ Matthew J. Presuch
                                           Matthew J. Preusch SBN (298144)
16                                         mpresuch@kellerrohrback.com
17                                         801 Garden Street, Suite 301
                                           Santa Barbara, CA 93101-1598
18                                         (805) 456-1496, Fax (805) 456-1497
19
                                       PETER S. HOLMES
20                                     Seattle City Attorney
21
                                            By: s/Laura B. Wishik
22                                          Peter S. Holmes, WSBA # 15787
23                                          Laura B. Wishik, WSBA #16682
                                            (pro hac vice pending)
24                                          Laura.Wishik@seattle.gov
25                                          SEATTLE CITY ATTORNEY’S OFFICE
                                            701 Fifth Avenue, Suite 2050
26                                     16
                                                 CASE NO.: 2:16-cv-03493-FMO-AS
27                                                INITIAL SETTLEMENT CLASS
                                                   MEMBER CITY OF SEATTLE
28
                                                     OBJECTION TO MOTION
                                                 FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 17 of 18 Page ID #:7944



 1                                          Seattle, WA 98104-7097
 2                                          (206) 684-8200

 3                                          Attorneys for Initial Settlement
 4                                          Class Member City of Seattle
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                     17
                                                  CASE NO.: 2:16-cv-03493-FMO-AS
27                                                 INITIAL SETTLEMENT CLASS
                                                    MEMBER CITY OF SEATTLE
28
                                                      OBJECTION TO MOTION
                                                  FOR PRELIMINARY APPROVAL
 Case 2:16-cv-03493-FMO-AS Document 228 Filed 08/27/20 Page 18 of 18 Page ID #:7945



 1                                  CERTIFICATE OF SERVICE
 2
              I certify that on 27th day of August, 2020, I electronically filed the foregoing with
 3
 4   the Clerk of the Court using the CM/ECF system, which will send notice of such filing to

 5   all known counsel of record.
 6
 7                                            By: s/ Rachel E. Morowitz
 8                                              Rachel Morowitz

 9   4820-1580-0521, v. 1


10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                            18
                                                         CASE NO.: 2:16-cv-03493-FMO-AS
27                                                        INITIAL SETTLEMENT CLASS
                                                           MEMBER CITY OF SEATTLE
28
                                                             OBJECTION TO MOTION
                                                         FOR PRELIMINARY APPROVAL
